Exhibit 10.3

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT dated as of February 13,
2008 (this "Amendment"), is by and between HEALTHSOUTH CORPORATION, a
corporation ("Seller") and DANIEL REALTY COMPANY, LLC, an Alabama limited
liability company ("Purchaser").

RECITALS

Seller and Purchaser have entered into that certain Purchase and Sale Agreement
dated January 22, 2008, as amended by Amendment to Purchase and Sale Agreement
dated January 22, 2008 (as amended, the “Purchase Agreement”) with respect to
the sale of the Property more particularly described therein.

Seller, as tenant of Corporate Office Leased Premises, desires to increase the
demised area of the Corporate Office Leased Premises to include all of the
second floor in the Corporate Office Building, thereby increasing the total
demised premises from approximately 99,114 square feet to approximately 113,807
square feet, and Purchaser, as landlord of the Corporate Office Leased Premises,
is in agreement to same. The parties desire to amend the Purchase Agreement to
reflect the same.

NOW, THEREFORE, in consideration of the Recitals, Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.      Defined Terms. Capitalized terms used in this Amendment without
definition shall have the meanings ascribed to them in the Purchase Agreement.

2.          Corporate Office Leased Premises. The applicable provisions of the
Purchase Agreement, including exhibits and schedules, are hereby modified and
amended to reflect the increased square footage of the Corporate Office Leased
Premises described above, as follows:

2.1       Section 1.15 of the Purchase Agreement is hereby deleted in its
entirety and the following inserted in lieu thereof:

1.15      “Corporate Office Leased Premises” means not less than approximately
113,807 rentable square feet of the Corporate Office Building, comprising all of
the second, fourth, and fifth floors of the Corporate Office Building, and the
rooms on the first floor North Tower housing Seller’s UPS system and Seller’s
safe, all as is more particularly shown on Schedule 1.15of this Agreement.

2.2       “Exhibit D (Form of Corporate Office Lease)” is hereby deleted from
the Purchase Agreement and the attached “Revised Exhibit D (Form of Corporate
Office Lease)” is inserted in lieu thereof.

2.3       “Schedule 1.15 (Diagram Showing Corporate Office Leased Premises)” is
hereby deleted from the Purchase Agreement and the attached “Revised Schedule
1.15 (Diagram Showing Corporate Office Leased Premises)” is inserted in lieu
thereof.

 

--------------------------------------------------------------------------------



3.          Ratification. Except as modified hereby, the Purchase Agreement is
hereby ratified and affirmed.

4.          Counterparts. The Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

SELLER:

 

HEALTHSOUTH CORPORATION

 

By:

/s/ John P. Whittington

 

Print Name:

John P. Whittington

 

Its:

Secretary

 

Date:

February 13, 2008

 

 

PURCHASER:

 

DANIEL REALTY COMPANY, LLC

BY:      Daniel Realty Corporation,
              Its Manager

 

By:

/s/ T. Charles Tickle

 

Print Name:

T. Charles Tickle

 

Its:

Chairman

 

Date:

February 13, 2008

 

 

ESCROW AGENT:

 

LAWYERS TITLE INSURANCE CORPORATION

 

By:

/s/ Lonnie J. Evans

 

Print Name:

Lonnie J. Evans

 

Its:

Production Manager

 

 

 

 

Daniel Realty Company, LLC/HealthSouth Corporate Campus 

 Second Amendment to Purchase and Sale Agreement

 

 

Page 2

 

 